Title: To Thomas Jefferson from Robert Smith, 9 June 1804
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Balto. June 9. 1804
          
          I have received with great pleasure the enclosed as it has confirmed me in my favourable dispositions with respect to the young gentleman therein mentioned. I have made accordingly the necessary arrangements about his Rank so far as it could be done consistently with fixed principles. What I have done will, I am confident, be to him perfectly satisfactory. 
          I may have Occasion to remain here about two Weeks perhaps longer—If however there should in the mean time be any kind of necessity for my being at Washington, I can attend at a moments Notice and will hold myself ready to proceed the next day.
          Accept, I entreat you, my best wishes for your Health & happiness.
          
            Rt Smith
          
        